338 S.W.3d 397 (2011)
STATE of Missouri, Respondent,
v.
Matthew David UPCHURCH, Appellant.
No. WD 70130.
Missouri Court of Appeals, Western District.
April 5, 2011.
Laura G. Martin, Kansas City, MO, for Appellant.
Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Mr. Matthew D. Upchurch appeals from his convictions for two counts of first-degree statutory sodomy, section 566.062. For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).